DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 remain pending. Claims 1 and 6 have been amended.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuruvilla et al (US 20200189112 A1) (Hereinafter referred to as Kuruvilla). 

Regarding Claim 1, Kuruvilla discloses a calibration apparatus for calibrating a mechanism error parameter for adjusting control of a robot based on a motion program (See at least Kuruvilla Paragraph 0006, a calibration apparatus is used to correct parameters of a robot; See at least Kuruvilla Paragraph 0049-0050, a program is used to perform the calibration), comprising:  
a processor (See at least Kuruvilla Paragraph 0048) configured to:
invalidate a first mechanism error parameter from among a plurality of preset mechanism error parameters for adjusting the control of the robot (See at least Kuruvilla Paragraphs 0034-0036, determining the angle transmission error is interpreted as invalidating a first mechanism error from the plurality of preset mechanism error parameters; the parameters for the assembly errors, which include the angle transmission error and the DH parameter errors, are interpreted as the plurality of preset mechanism error parameters), wherein each of the plurality of mechanism error parameters causes an error in a position and orientation of the robot when driven (See at least Kuruvilla Paragraph 0034, the DH parameters and angle transmission parameter cause error in the position of the robot arm; See at least Kuruvilla Paragraph 0066, the angle transmission error causes an error for the joint angles, which is interpreted as an error in orientation; See at least Kuruvilla Paragraph 0077, the DH parameters are corrected so that the joint angle error is zero, which is interpreted as the DH parameters cause an error in orientation), and wherein the first mechanism error parameter is a predefined subset of the plurality of mechanism error parameters (See at least Kuruvilla Paragraph 0034, the angle transmission error is a predefined subset of the plurality of assembly error parameters); 
drive the robot with a plurality of orientations at a plurality of positions by using a second mechanism error parameter of the plurality of mechanism error parameters other than the invalidated first mechanism error parameter (See at least Kuruvilla Paragraph 0039, the destination position setting circuitry sets the destination positions; See at least Kuruvilla Paragraph 0063 and Figure 3, the robot is driven to destination positions by using the DH parameters, any one of the DH parameters are interpreted as a second mechanism error parameter; See at least Kuruvilla Paragraphs 0056-0059 and Figure 7, each destination position P is interpreted as a different orientation and each plane S1-S4 is interpreted as a different position) and acquire an actual measurement position and orientation of the robot (See at least Kuruvilla Paragraphs 0033, 0039, and 0077 and Figures 2 and 7, the laser tracker measures the robot’s actual position and orientation in three-dimensional space) and information on a status of the robot including a rotation angle of robot drive motors when the actual measurement position and orientation are measured (See at least Kuruvilla Paragraph 0064, the joint angles for each destination position are acquired; See at least Kuruvilla Paragraph 0022, the joints are driven by the motors, so when the motors rotate, so do the joints; Acquiring the angle of the joints is interpreted as acquiring the angle of robot drive motors since the motors drive the joints and rotate as the joints rotate); 
store combined information on the actual measurement position and orientation of the robot and the information on the status of the robot (See at least Kuruvilla Paragraphs 0049 and 0063, the ram stores the DH parameters which relate the position and orientation of the robot to the joint angles); 
calculate an updated first mechanism error parameter based on the combined information on the actual measurement position and orientation of the robot and the information on the status of the robot (See at least Kuruvilla Paragraphs 0063-0064, the joint angles for each destination position for each plane are calculated and acquired; See at least Kuruvilla Paragraphs 0066-0071, joint angles are calculated to minimize the transmission error using the rotation information of the motors and joints for the destination positions; the system using the destination positions for each plane to calculate the joint angles, and then correcting the joint angles is interpreted as calculating an updated first mechanism error parameter based on the combined information of the actual measurement position and orientation of the robot and information of the status of the robot); and 
change only the first mechanism error parameter invalidated by the processor to the calculated updated first mechanism error parameter, without changing the second mechanism error parameter in the plurality of the mechanism error parameters (See at least Kuruvilla Paragraphs 0043 and 0073, the joint angle adjusting circuitry adjusts the joint angle in accordance with the corrected rotational angle transmission error without correcting any of the DH parameters).

Regarding Claim 2, Kuruvilla discloses the processor stores, as parameter information, the first mechanism error parameter to be invalidated according to a reason for calibration (See at least Kuruvilla Paragraph 0049, the RAM stores the DH parameters and any temporary store data; See at least Kuruvilla Paragraph 0063-0064 and 0070-0072, the DH parameters are used to calculate the joint angles, the joint angles are corrected using equations 2-4 and used to calculate the position and correct the DH parameters; The storage having the DH parameters, which are used to calculate the joint angles, equations 2-4 which are used to determine the angular transmission error, and temporary store data such as the corrected angles, is interpreted as storing the first mechanism error parameter), and 
the processor sets at least one of the plurality of mechanism error parameters as the first mechanism error parameter based on the parameter information (See at least Kuruvilla Figure 6 step 2, the angular transmission error is minimized first, which is interpreted as setting an error parameter as a first mechanism error parameter) and sets a mechanism error parameter other than the first mechanism error parameter as the second mechanism error parameter (See at least Kuruvilla Figure 6 Step 4, the DH parameters are corrected second, which is interpreted as setting an error parameter as a second mechanism error parameter).

Regarding Claim 4, Kuruvilla discloses the robot includes a plurality of drive axes (See at least Kuruvilla Figure 3, each joint has its own drive axes), 
the processor stores the drive axis of the robot as drive axis information (See at least Kuruvilla Paragraphs 0056-0058, the calibration apparatus creates a workspace for the robot to move through; the workspace coordinates are relative to the drive axes; See at least Kuruvilla Paragraph 0049, the RAM stores temporary data, and the workspace created is interpreted as temporary data that the robot would use to perform the calibration, and the workspace has axes information), the drive axis being associated with each of the mechanism error parameters (See at least Kuruvilla Paragraph 0035, the parameters are relative to the axes), and 
the processor drives the robot so as to drive the drive axis associated with the first mechanism error parameter from among a plurality of drive axes of the robot (See at least Kuruvilla Paragraphs 0039 and 0066-0067 and Figure 7, from P1 to P11, the drive axis in the y-direction is driven to move the robot in the y-direction to determine the angular transmission error; Driving the y-axis is interpreted as driving the axis associated with the first mechanism error since the angular transmission error for the joints in the y-direction is determined this way) and stop a drive axis other than the drive axis associated with the first mechanism error parameter (See at least Kuruvilla Paragraphs 0039 and 0066-0067 and Figure 7, from P1 to P11, the drive axis in the x-and z-direction are not driven).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuruvilla in view of Nilsson et al (US 20200298403 A1) (Hereinafter referred to as Nilsson).

Regarding Claim 3, Kuruvilla fails to disclose the parameter information in replacement of a component of the robot includes the first mechanism error parameter to be invalidated in response to the replacement of the component of the robot, and
 the processor acquires information on the replaced component of the robot and sets the first mechanism error parameter based on the replaced component of the robot.
However, Nilsson teaches the parameter information in replacement of a component of the robot includes the first mechanism error parameter to be invalidated in response to the replacement of the component of the robot (See at least Nilsson Paragraph 0233, motor offsets are determined for the joints when a joint motor or transmission is replaced), and
 the processor acquires information on the replaced component of the robot and sets the first mechanism error parameter based on the replaced component of the robot (See at least Nilsson Paragraphs 0239-0241, the offsets for the new motor are acquired).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Kuruvilla with Nilsson to invalidate a parameter in response to replacing a component, and to acquire information on the replaced component. Invalidating a parameter and acquiring the new parameter when a component is replaced allows the robot to continue to perform its tasks after service without the need for adjustment of the programmed poses (See at least Nilsson Paragraph 0233). This would increase the operability of the robot by allowing the robot’s parts to be replaced without affecting the robot’s accuracy and precision when performing tasks. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuruvilla in view of Ko et al (US 20200156252 A1) (Hereinafter referred to as Ko).

Regarding Claim 5, Kuruvilla discloses a three-dimensional measuring device configured to be remote from the robot and to measure the actual measurement position and orientation of the robot (See at least Kuruvilla Paragraphs 0033, 0039, and 0077 and Figures 2 and 7, the laser tracker is interpreted as a three dimensional measuring device which measures the robot’s actual position and orientation in three-dimensional space; the laser is remote from the robot and the robot has a mirror attached to the end to reflect the laser beam emitted from the laser tracker)…
Kuruvilla fails to disclose the processor calculates a position of the three-dimensional measuring device relative to an installation position of the robot based on the actual measurement position and orientation of the robot and the information on the status of the robot.
However, Ko teaches this limitation (See at least Ko Paragraph 0032 and Equation 2, the position coordinate of the measuring device relative to the robot is found using the rotation and position of the robot).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Kuruvilla with Ko to calculate the position of the measuring device relative to the robot based on the position and information status of the robot. Determining the relative position allows the calibration system to determine the robot coordinate system (See at least Ko Paragraph 0036). When a coordinate system is defined for the robot, the system can then determine if the parameters are correct or not by determining if the robot’s measured position and angles in the coordinate system is the same as the commanded position and angles. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuruvilla in view of Suzuki (US 20170016712 A1) (Hereinafter referred to as Suzuki).

Regarding Claim 6, Kuruvilla discloses a three-dimensional measuring device configured to be remote from the robot and to measure the actual measurement position and orientation of the robot (See at least Kuruvilla Paragraphs 0033, 0039, and 0077 and Figures 2 and 7, the laser tracker is interpreted as a three dimensional measuring device which measures the robot’s actual position and orientation in three-dimensional space; the laser is remote from the robot and the robot has a mirror attached to the end to reflect the laser beam emitted from the laser tracker), wherein the three-dimensional measuring device includes an oscillation part for laser beam oscillation (See at least Kuruvilla Paragraph 0033, the laser tracker emitting a laser is interpreted as laser beam oscillation)… a laser beam reflected from a reflector fixed to a surface of a flange of a wrist for the robot (See at least Kuruvilla Paragraph 0033 and Figure 2 “7”, the laser is reflected from a mirror on the attachment position which is interpreted as a reflector on a wrist), and 
the processor of the calibration apparatus calculates the…position and orientation of the robot and the information on the status of the robot (See at least Kuruvilla Paragraphs 0033 and 0039 and Figure 7, the laser measures the robot’s position in three-dimensional space; See at least Kuruvilla Paragraph 0064, the joint angles for each destination position are acquired which is interpreted as information on a status).
Even though Kuruvilla discloses a laser beam that is reflected from a mirror on the robot, Kuruvilla fails to explicitly disclose that the measuring device has a light receiving part… and a processor different from the processor of the calibration apparatus configured to calculate a position of the reflector based on an oscillated laser beam and a received laser beam,…and calculates the position of the reflector. 
However, Suzuki teaches a light receiving part (See at least Suzuki Paragraph 0051, the reflected laser light receiving unit is interpreted as a light receiving part)… and a processor different from the processor of the calibration apparatus configured to calculate a position of the reflector based on an oscillated laser beam and a received laser beam (See at least Suzuki Paragraph 0011, the position of the tip is calculated based on the oscillated laser beam and reflected laser beam; See at least Suzuki Paragraph 0091, the tip position measuring unit is interpreted as the different processor) ,…and calculates the position of the reflector (See at least Suzuki Paragraph 0011, the position of the tip is calculated based on the oscillated laser beam and reflected laser beam; See at least Suzuki Paragraph 0063, the position of the tip and the reflector are constant so by calculating the position of the tip, the position of the reflector is also known). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Kuruvilla with Suzuki to determine the position of the reflector based on an oscillated laser beam and a reflected laser beam. This would allow the system to measure the position of the robot regardless of the posture of the robot arm, while maintaining the precision of the position measurement (See at least Suzuki Paragraph 0016).
The combination of Kuruvilla and Suzuki fail to explicitly disclose calculating the position of the reflector relative to a position of the flange. 
However, Kuruvilla discloses determining the position and orientation of the robot (See at least Kuruvilla Paragraphs 0033 and 0039 and Figure 7, the laser measures the robot’s position in three-dimensional space; See at least Kuruvilla Paragraph 0064, the joint angles for each destination position are acquired which is interpreted as information on a status) and Suzuki teaches determining the position of the tip, where the reflector is located (See at least Suzuki Paragraph 0011, the position of the tip is calculated based on the oscillated laser beam and reflected laser beam; See at least Suzuki Paragraph 0063, the position of the tip and the reflector are constant so by calculating the position of the tip, the position of the reflector is also known). One of ordinary skill in the art can derive the position of the reflector relative to the flange by relating the position and orientation of the robot, specifically at the flange, to the position of the reflector. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in the combination of Kuruvilla and Suzuki to calculate the position of the reflector relative to the flange. This would allow the system to determine the orientation of the reflector with respect to the flange, which would influence how the laser beam is reflected. By accounting for the orientation, the system will have more accurate measurements. 

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. Applicant argues that Kuruvilla fails to disclose
 
    PNG
    media_image1.png
    120
    575
    media_image1.png
    Greyscale

However, Kuruvilla does disclose these limitations as stated above with respect to claim’s 1 102 rejection. Kuruvilla discloses assembly error parameters (See at least Kuruvilla Paragraph 0034), which are interpreted as a plurality of preset mechanism error parameters. According to table 1 on Page 10 of applicant’s specification, the mechanism error parameters include DH parameters, spring constants, and a gear ratio error. The assembly error parameters in Kuruvilla are the DH parameters and the angle transmission error, which corresponds to applicant’s gear ratio error. The angle transmission error in Kuruvilla is interpreted as the first mechanism error parameter that is invalidated. Each of the angle transmission error and DH parameters in Kuruvilla are corrected so that the position and orientation of the robot is accurate when driven. The angle transmission error is a subset of the plurality of assembly error parameters. Therefore, claims 1-6 still stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664